DETAILED ACTION
In response to communication filed on 11/6/2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/6/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:  the claim recites the limitation “the type of information to be uplink-transmitted” does not have antecedent basis and should be corrected to recite “a type of information to be uplink-transmitted.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4,8,10,11,13-17,19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US Pub. 2019/0014595)(Y1 hereafter).

Regarding claims 1,13, and 14, Y1 teaches an information processing apparatus for base station side (i.e. network device in communication with terminal device)[paragraph 0128], comprising: 
a transceiver device (i.e. network device)[paragraph 0128]; and 
a processing circuitry configured to control the transceiver device (it is inherent that a network device, such as an access point, comprises of processor circuitry to control functions)[paragraph 0128] to perform the operations of: 
performing a channel detection for a target channel (the network device performs a LBT channel monitoring process for an unlicensed spectrum to determine whether a channel is available)[paragraph 0137]; 
broadcasting a resource indication for uplink transmission to a user equipment based on a result of the channel detection (the network device sends a synchronization signal to provide configuration of channel occupancy time window (i.e. resource indication) for the terminal device [paragraph 0139], the terminal device is able to determine a maximum quantity of data allowed to be sent in the window for transmission via broadcast [paragraph 0147]); and 
receiving an uplink transmission (i.e. buffer status report BSR)[paragraph 0187] performed by the user equipment based on the resource indication (the terminal device learns of available uplink 

Regarding claim 2, Y1 teaches the uplink transmission comprises a buffer status report [paragraph 0187].  

Regarding claim 3, Y1 teaches the target channel comprises a channel of an unlicensed frequency band [paragraph 0137].  

Regarding claim 4, Y1 teaches the resource indication comprises downlink control information transmitted on a physical downlink control channel [paragraph 0183].  

Regarding claim 8, Y1 teaches the resource indication comprises one or more of a clear channel assessment time (i.e. CCA time window) for the uplink transmission [paragraph 0137]; a size of a contention window (i.e. contention-based window) for the uplink transmission [paragraph 0140]; and a resource block (i.e. time window) for the uplink transmission [paragraph 0139].  

Regarding claim 10, Y1 teaches the processing circuitry is configured to perform the channel detection and the broadcasting with a predetermined period (i.e. time window)[paragraph 137].  

Regarding claim 11, Y1 teaches both the broadcasting and the uplink transmission are performed on an unlicensed frequency band (data transmission between the network device and terminal device are in an unlicensed spectrum)[paragraph 0126].  


a transceiver device (i.e. terminal device)[refer Fig. 7; 700][paragraph 0127]: and 
a processing circuitry configured to control the transceiver device (it is inherent that a terminal device, such as mobile phone, comprises of processor circuitry to control functions)[paragraph 0127] to perform the operations of: 
receiving a resource indication broadcasted by a base station (the network device sends a synchronization signal to provide configuration of channel occupancy time window (i.e. resource indication) for the terminal device [paragraph 0139], the terminal device is able to determine a maximum quantity of data allowed to be sent in the window for transmission via broadcast [paragraph 0147]) based on a result of a channel detection for a target channel (the network device performs a LBT channel monitoring process for an unlicensed spectrum to determine whether a channel is available)[paragraph 0137]: and 
performing an uplink transmission (i.e. buffer status report)[paragraph 0187] based on the resource indication (the terminal device learns of available uplink channel by receiving a broadcast message sent by the network device and sends a buffer status report in response)[paragraph 0188].

Regarding claim 16, Y1 teaches the uplink transmission comprises a buffer status report (the terminal device learns of available uplink channel by receiving a broadcast message sent by the network device and sends a buffer status report in response)[paragraph 0188].  

Regarding claim 17, Y1 teaches the processing circuitry is configured to perform control to perform the uplink transmission in a contention manner (the terminal device chooses to transmit to the network device in a contention manner)[paragraph 0126].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Pub. 2019/0014595)(Y1 hereafter) in view of Yerramalli et al. (US Pub. 2018/0227936)(Y2 hereafter).

Regarding claim 5, Y1 teaches processing circuitry is further configured to: in a case where the channel detection indicates that the target channel is idle (a network device performs LBT channel monitoring to consider whether a channel is idle)[paragraph 0137], perform control to transmit a channel occupancy signal on the target channel [paragraph 0138].
However Y1 fails to expressly disclose transmitting a channel occupancy signal on the target channel within a maximum channel occupancy time.  
Y2 discloses that a UE, when channel resources are available for transmission, can utilize shared radio frequency spectrum band resources within a maximum channel occupancy time (MCOT)[paragraph 0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 to incorporate the use of using channel resources within a maximum channel occupancy time as taught by Y2.  One would be motivated to do so to provide a use of a known technique within the field of endeavor to yield predictable results.

Regarding claim 6, Y1 fails to disclose the receiving comprises: receiving uplink transmissions performed by a plurality of user equipments in time division multiplexing manner within a maximum channel occupancy time.  
Y2 discloses that a UE, when channel resources are available for transmission, can utilize shared radio frequency spectrum band resources within a maximum channel occupancy time (MCOT)[paragraph 0054], control information and data can be multiplexed into a downlink channel using time division multiplexing techniques (i.e. manner)[paragraph 0057].


Regarding claim 7, Y1 teaches the time division multiplexing manner comprises: the plurality of user equipments successively perform uplink transmissions in a contention manner (a terminal device sends a to be sent data packet to the network device in a contention manner so as to stagger (i.e. successively or one after another) processes of sending data packets by other terminal devices and reduce mutual interference)[paragraph 0264].  

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Y1 in view of Nimbalker et al. (US Pub. 2017/0171859)(N1 hereafter).

Regarding claim 9, Y1 fails to disclose that the resource indication comprises a plurality of candidate resource blocks for the uplink transmission, and the uplink transmission performed by the user equipment is performed using a resource block selected from the candidate resource blocks.  
	N1 discloses that for resource block selection, a set of UL resource candidates that a UE may transmit on in terms of resource spaces can be defined and sent directly to the UE [paragraph 0057].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 to incorporate the obtaining of resource candidates at a UE in order for the UE to select resource blocks for transmission as taught by N1.  One would be motivated to do so to reduce latency in uplink transmissions [refer N1; paragraph 0006].


	N1 discloses that for resource block selection, a set of UL resource candidates that a UE may transmit on in terms of resource spaces can be defined and sent directly to the UE [paragraph 0057].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 to incorporate the obtaining of resource candidates at a UE in order for the UE to select resource blocks for transmission as taught by N1.  One would be motivated to do so to reduce latency in uplink transmissions [refer N1; paragraph 0006].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Y1 in view of Pelletier et al. (US Pub. 2019/0150176)(P1 hereafter).

Regarding claim 12, Y1 fails to explicitly disclose the receiving comprises receiving an uplink transmission performed by the user equipment based on a mini-slot configuration.
	P1 discloses a BSR method in which shorter framing, such as mini-slot framing, can be applied based upon trigger conditions such as data available for transmission [paragraph 0183].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 to incorporate a BSR method in which shorter frames or mini-slot framing can be used as taught by P1.  One would be motivated to do so to provide a means of determining a BSR method according to whether data associated have stringent requirements, such as having shorter allowed latency [refer P1; paragraph 0183].

Conclusion

Andreoli-Fang et al. (US Pub. 2016/0337094) discloses an eNodeB operating in an unlicensed band that employs listen-before-talk to ensure that UEs do not interfere with one another [paragraph 0024].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski

Examiner, Art Unit 2412




/JAMAL JAVAID/Primary Examiner, Art Unit 2412